 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RIADON JOHNSON, MARK                                Case No.: 3:17-cv-0536-AJB-BGS
     JOHNSON,
12                                                       ORDER GRANTING IN PART
                                       Plaintiffs,
                                                         PLAINTIFF’S MOTION FOR
13
     v.                                                  ATTORNEY’S FEES
14                                                       (Doc. No. 53)
     FCA US LLC,
15                                   Defendant.
16
17         Before the Court is Plaintiffs’ motion for attorney’s fees. (Doc. No. 53.) For the
18   reasons stated herein, the Court GRANTS IN PART the motion with a reduction of fees
19   and costs as stated below.
20                                   I.     BACKGROUND
21         This case arose out of the purchase of a 2012 Dodge Durango by the Plaintiffs
22   Riadon and David Johnson. The Subject vehicle was manufactured by Defendant FCA US
23   LLC. The Dodge Durango was sold with FCA US’s basic limited warranty which covered
24   the cost of all parts and labor needed to repair any item on the vehicle that was defective
25   in material, workmanship or factory preparation for 3 years or 36,000 miles.
26         Mr. and Mrs. Johnson contended that the Durango was delivered to them containing
27   defects covered by the warranty that substantially impaired the vehicle’s use, value and
28   safety. Plaintiffs claimed that despite numerous repair presentations to FCA US’s
                                                     1

                                                                              3:17-cv-0536-AJB-BGS
 1   authorized repair facility FCA US and its authorized repair facilities were unable to repair
 2   the Durango to conform to warranty after a reasonable number of opportunities to do so.
 3   Further, FCA US failed to promptly replace or buy back the Durango in violation of the
 4   Song-Beverly Consumer Warranty Act. Plaintiffs sought a repurchase of the Dodge
 5   Durango along with statutory civil penalties based on FCA US’s willful failure to promptly
 6   repurchase or replace the defective Dodge Durango. Additionally, Plaintiffs claimed that
 7   FCA US knew about alleged defects in the totally integrated power module in the 2012
 8   Dodge Durango yet concealed this information from the Johnsons and through this
 9   concealment, committed fraudulent concealment.
10         Defendant contended that its dealerships repaired each mechanical complaint that
11   the Plaintiffs brought to the attention of the dealership within a reasonable number of repair
12   attempts. FCA US contended that it promptly offered to repurchase Plaintiffs’ Dodge
13   Durango and no civil penalty was warranted. FCA US contended that there was no known
14   defect in the TIPM in Plaintiffs’ Dodge Durango and that when FCA US discovered that
15   the fuel pump relays in TIPMs were prematurely wearing, the company conducted an
16   investigation and then conducted a nationwide recall to replace the fuel pump relays. All
17   owners of the potentially affected vehicles were notified of that recall.
18         The parties filed a notice of joint settlement on August 20, 2018. (Doc. No. 47.)
19   Plaintiffs filed their motion for attorneys’ fees and bill of costs in January 2019.
20   (Docs. No. 52, 53.)
21                                 II.    LEGAL STANDARDS
22         “In a diversity case, the law of the state in which the district court sits determines
23   whether a party is entitled to attorney fees, and the procedure for requesting an award of
24   attorney fees is governed by federal law. Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir.
25   2007); see also Mangold v. Cal. Public Utilities Comm’n, 67 F.3d 1470, 1478 (9th Cir.
26   1995) (noting that in a diversity action, the Ninth Circuit “applied state law in determining
27   not only the right to fees, but also in the method of calculating the fees”).
28         As explained by the Supreme Court, “[u]nder the American Rule, ‘the prevailing
                                                   2

                                                                                 3:17-cv-0536-AJB-BGS
 1   litigant ordinarily is not entitled to collect a reasonable attorneys’ fee from the loser.’
 2   Travelers Casualty & Surety Co. of Am. v. Pacific Gas & Electric Co., 549 U.S. 443, 448
 3   (2007) (quoting Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247
 4   (1975)). However, a statute allocating fees to a prevailing party can overcome this general
 5   rule. Id. (citing Fleischmann Distilling Corp. v. Maier Brewing Co., 386 U.S. 714, 717
 6   (1967)). Under California’s Song-Beverly Act, a prevailing buyer is entitled “to recover as
 7   part of the judgment a sum equal to the aggregate amount of costs and expenses, including
 8   attorney’s fees based on actual time expended, determined by the court to have been
 9   reasonably incurred by the buyer in connection with the commencement and prosecution
10   of such action.” Cal. Civ. Code § 794(d).
11         The Song-Beverly Act “requires the trial court to make an initial determination of
12   the actual time expended; and then to ascertain whether under all the circumstances of the
13   case the amount of actual time expended, and the monetary charge being made for the time
14   expended are reasonable.” Nightingale v. Hyundai Motor America, 31 Cal. App. 4th 99,
15   104 (1994). The court may consider “factors such as the complexity of the case and
16   procedural demands, the skill exhibited, and the results achieved.” Id. If the court finds the
17   time expended or fee request “is not reasonable under all the circumstances, then the court
18   must take this into account and award attorney fees in a lesser amount.” Id. “A prevailing
19   buyer has the burden of showing that the fees incurred were ‘allowable,’ were ‘reasonably
20   necessary to the conduct of the litigation,’ and were ‘reasonable in amount.’” Id. (quoting
21   Levy v. Toyota Motor Sales, U.S.A., Inc., 4 Cal. App. 4th 807, 816 (1992)); see also Goglin
22   v. BMW of North America, LLC, 4 Cal. App. 5th 462, 470 (2016) (same).
23         If a fee request is opposed, “[g]eneral arguments that fees claimed are excessive,
24   duplicative, or unrelated do not suffice.” Premier Med. Mgmt. Sys. v. Cal. Ins. Guarantee
25   Assoc., 163 Cal. App. 4th at 550, 564 (2008). Rather, the opposing party has the burden to
26   demonstrate the hours spent are duplicative or excessive. Id. at 562, 564; see also Gorman
27   v. Tassajara Dev. Corp., 178 Cal. App. 4th 44, 101 (2009) (“[t]he party opposing the fee
28   award can be expected to identify the particular charges it considers objectionable”).
                                                   3

                                                                                3:17-cv-0536-AJB-BGS
 1                                       III.   DISCUSSION
 2         As prevailing buyers, Plaintiffs are entitled to an award of fees and costs under the
 3   Song-Beverly Act. See Cal. Civ. Code § 1794(d); see also Goglin, 4 Cal. App. 5th at 470.
 4   Here, Plaintiffs seek: (1) an award of attorneys’ fees under Cal. Civ. Code § 1794(d) under
 5   the lodestar method for $46,382.50; (2) for a lodestar modifier of .5 under California law
 6   for $23,191.25; and (3) actual costs and expenses for $21,489.12. (Doc. No. 53-1 at 8–10.)
 7   Thus, Plaintiffs seek a total award of $91,062.87. (Id. at 9.) Defendant acknowledges,
 8   “Plaintiffs are entitled to recover attorney’s fees, costs” but argues the amount requested is
 9   unreasonable. (Doc. No. 59 at 7.)
10         A.     Fee Request
11         Plaintiffs seek $29,370.00 for work completed by Knight Law Group and
12   $17,012.50 for work completed by Hackler Daghighian Martino & Novak, P.C.
13   (“HDMN”). (Doc. No. 53-1 at 14.) This totals $46,382.50.
14                1.     Hours Worked by Counsel
15         A fee applicant must provide time records documenting the tasks completed and the
16   amount of time spent. Hensley v. Eckerhart, 461 U.S. 424, 424 (1983); Welch v.
17   Metropolitan Life Ins. Co., 480 F.3d 942, 945–46 (9th Cir. 2007). Under California law, a
18   court “must carefully review attorney documentation of hours expended” to determine
19   whether the time reported was reasonable. Ketchum v. Moses, 24 Cal. 4th 1122, 1132
20   (2001) (quoting Serrano v. Priest, 20 Cal.3d 25, 48 (1977)). Thus, evidence provided by
21   the fee applicant “should allow the court to consider whether the case was overstaffed, how
22   much time the attorneys spent on particular claims, and whether the hours were reasonably
23   expended.” Christian Research Inst. v. Alnor, 165 Cal. App. 4th 1315, 1320 (2008). The
24   court must exclude “duplicative or excessive” time from its fee award. Graciano v.
25   Robinson Ford Sales, Inc., 144 Cal. App. 4th 140, 161 (2006); see also Ketchum, 24 Cal.
26   4th at 1132 (“inefficient or duplicative efforts [are] not subject to compensation”).
27         The billing records Knight Law Group submitted indicate the attorneys expended
28   82.9 billable hours through the settlement. (Doc. No. 53-2 at 33.) Defendant objects to the
                                                   4

                                                                                3:17-cv-0536-AJB-BGS
 1   reported hours arguing there was duplication by HDMN, as well as other excessive rates
 2   or time billed. (Doc. No. 59 at 8–9.) Defendant lists 15 examples where billing entries were
 3   excessive or included clerical work.
 4         These include billing: (1) $1,750 for 5 hours drafting the same discovery requests
 5   they do in every lemon law case; (2) $825 for 2.2 hours attending a telephonic CMC and
 6   drafting the results; (3) $55 to review a notice of change of address; (4) $3,450 for 11.5
 7   hours traveling and defendant taking Plaintiff’s depositions, which Defendant claims took
 8   less than five hours to complete; (5) $3,000 for 10 hours to travel and attend a vehicle
 9   inspection and drafting a summary, which normally take less than four hours to complete;
10   (6) $725 for a paralegal to do 1.5 hours of clerical tasks, which was billed at the partner
11   rate; (7) $37.50 for 30 minutes spent on calendaring; (8) $112.50 to arrange trial exhibits
12   in a folder and number them; (9) $225 for one hour extracting and organizing documents;
13   (10) $112.5 for 30 minutes adding repair invoices to a file; (11) $56.25 to revise exhibit
14   numbers; (12) $56.25 to draft proofs of service; (13) $56.25 to review a notice of hearing;
15   (14) $6,252.50 for bringing a motion for attorney’s fees, which is a template-driven motion.
16   (Doc. No. 59 at 9–11.)
17         The Court agrees with Defendant. Clerical tasks cannot be recovered. See Castillo-
18   Antionio v. Iqbal, 2017 WL 1113300, at *7 (N.D. Cal. Mar. 24, 2017). Thus, the Court
19   strikes contested entries 3, 6, 7, 8, 9, 10, 11, 12, and 13 for a total of $1,436.25. In its
20   discretion, the Court also reduces the other amounts as follows: $500 for discovery
21   requests, $400 for CMC attendance, $1,000 for depositions, $1,000 for vehicle inspection,
22   and $2,000 for this motion. This reduces the entries by $4,900.
23         Additionally, the Court reduced Daghighian’s hours by 6.00 because the Court
24   vacated the hearing.
25                2.    Hourly Rates
26         Defendant argues the hourly rates of Alastair Hamblin, Amy Morse, Kristina
27   Stephenson-Cheang, Michelle Lumasag, Raymond Areshenko, Russell Higgins, Larry
28   Castruita, Asa Eaton, Kevin Yaghoubzadeh, Matthew Evans, and paralegal Andrea Plata
                                                  5

                                                                               3:17-cv-0536-AJB-BGS
 1   are unsupported by competent evidence. (Doc. No. 59 at 11.) However, in Steve Mikhov’s
 2   declaration, he provides a basis for Hamblin, Morse, Stephenson-Cheang, Lumasag,
 3   Areshenko, and Higgins. (Doc. No. 53-2 at 6–7.) Sepehr Daghighian’s declaration provides
 4   support for the rest. (Doc. No. 53-3 at 35.) The Court finds the rates cited for all attorneys
 5   are supported and reasonable for the area.
 6                3.     Lodestar Calculation
 7         The lodestar method calculates attorney fees by “by multiplying the number of hours
 8   reasonably expended by counsel on the particular matter times a reasonable hourly
 9   rate.” Florida, 915 F.2d at 545 n.3 (citing Hensley, 461 U.S. at 433); see also Laffitte v.
10   Robert Half Int’l Inc., 1 Cal. 5th 480, 489 (2016).
11    LAW FIRM             LEGAL PROFRESSIONAL               HOURS   RATE        LODESTAR
      Knight Law Group     Steve Mikhov                      11.40   $550        $6,270.00
12
                           Alastair Hamblin                  20.50   $325        $6,597.50
13
                           Amy Morse                          9.20   $350        $3,220.00
14                         Kristina Stephenson-Cheang,       10.10   $375        $3,787.50
15                         Michelle Lumasag                   4.50   $200        $ 900.00
                           Raymond Areshenko                 24.90   $300        $7,470.00
16
                           Russell Higgins                    2.50   $450        $1,125.00
17
18    HDMN                 Sepehr Daghighian                  5.00   $490        $2,450.00
19                         Larry Castruita                   12.00   $350        $4,200.00

20                         Asa Eaton                         14.50   $225        $3,262.50
                           Kevin Yaghoubzadeh                13.25   $250        $3,312.50
21
                           Andrea Plata                       2.00   $75         $ 150.00
22                         Erik Schmitt                       1.00   $250        $ 250.00
23                         Lauren C. Martin                   0.50   $250        $ 125.00

24
      TOTAL                                                                      $43,120
25
26
           Here, with no adjustments to rates, that amount is: $43,120.00. Minus the previous
27
     reductions, $1,436.25 and $4,900 for clerical tasks and excessive billing, brings Plaintiffs’
28
                                                         6

                                                                                3:17-cv-0536-AJB-BGS
 1   attorney fees total to: $36,783.75.
 2                4.     Application of a Multiplier
 3         Once a court has calculated the lodestar, “it may increase or decrease that amount
 4   by applying a positive or negative ‘multiplier’ to take into account a variety of other factors,
 5   including the quality of the representation, the novelty and complexity of the issues, the
 6   results obtained, and the contingent risk presented.” Laffitte, 1 Cal. 5th at 504 (citation
 7   omitted); see also Ketchum v. Moses, 24 Cal. 4th 1122, 1132 (2001) (indicating the court
 8   may adjust the fee award considering “the following factors: (1) the novelty and difficulty
 9   of the questions involved, (2) the skill displayed in presenting them, (3) the extent to which
10   the nature of the litigation precluded other employment by the attorneys, (4) the contingent
11   nature of the fee award”).
12         Significantly, however, this case did not present novel or difficult questions of law
13   or fact. Indeed, the issues related to the TIPM were addressed in Velasco, et al. v. Chrysler
14   Group LLC, Case No. 2:13–cv–08080–DDP–VBK and Hall v. FCA US LLC, Case No.
15   1:16-cv-0684-JLT. Thus, the issues presented in this action were not complex. See Steel v.
16   GMC, 912 F. Supp. 724, 746 (N.J. Dist. 1995) (“the issues in lemon law litigation are not
17   complex and do not require a significant amount of legal analysis or novel pleading”).
18   Defendant observes that the case was not novel, not difficult, and that no special skill was
19   required to handle the case. (Doc. No. 59 at 15–16.) Plaintiffs contend to the contrary,
20   arguing that 13 attorneys expended around 130 hours of work that was necessary. Finally,
21   the Court finds the contingent nature of the fee award is outweighed by the other factors,
22   particularly in this action where the disputed facts and issues to be resolved were minimal.
23   Accordingly, the Court finds the lodestar amount of $36,783.75 is reasonable and declines
24   to award a multiplier.
25         B.     Costs to be Awarded
26         Plaintiffs request costs in the amount of $21,489.12. (Doc. No. 52 at 1.) In general,
27   an award of costs in federal district court is governed by Federal Rule of Civil Procedure
28   54(d) and not applicable state law, even in diversity cases. See Champion Produce, Inc. v.
                                                    7

                                                                                  3:17-cv-0536-AJB-BGS
 1   Ruby Robinson Co., Inc., 342 F.3d 1016, 1022 (9th Cir. 2003) (citing In re Merrill Lynch
 2   Relocation Mgmt., Inc., 812 F.2d 1116, 1120 n. 2 (9th Cir. 1987)). This is because “federal
 3   courts sitting in diversity apply state substantive law and federal procedural law.” Feldman
 4   v. Allstate Ins. Co., 322 F.3d 660, 666 (9th Cir. 2003) (citing Erie R.R. v. Tompkins, 304
 5   U.S. 64, 78, 58 S.Ct. 817, 82 L.Ed. 1188 (1938) ). Thus, federal procedural law governs a
 6   request for an award of costs.
 7         Rule 54 of the Federal Rules of Civil Procedure provides that costs “should be
 8   allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). This “creates a presumption in
 9   favor of awarding costs to the prevailing party, but the district court may refuse to award
10   costs within its discretion.” Champion Produce, 342 F.3d at 1022. “[A] district court need
11   not give affirmative reasons for awarding costs; instead, it need only find that the reasons
12   for denying costs are not sufficiently persuasive to overcome the presumption in favor of
13   an award.” Save Our Valley v. Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003). For
14   example, costs may be declined in light of “a losing party’s limited financial resources” or
15   where there has been “misconduct by the prevailing party.” Champion Produce, 342 F.3d
16   at 1022.
17         The Supreme Court explained that 28 U.S.C. § 1920 “defines the term ‘costs’ as
18   used in Rule 54(d).” Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441 (1987).
19   Costs that may be taxed under 28 U.S.C. § 1920 include:
20         (1) Fees of the clerk and marshal;
21         (2) Fees for printed or electronically recorded transcripts necessarily obtained for
22         use in the case;
23         (3) Fees and disbursements for printing and witnesses;
24         (4) Fees for exemplification and the costs of making copies of any materials where
25         the copies are necessarily obtained for use in the case;
26         (5) Docket fees under section 1923 of this title;
27         (6) Compensation of court appointed experts, compensation of interpreters, and
28   salaries, fees, expenses, and costs of special interpretation services under section 1828 of
                                                  8

                                                                               3:17-cv-0536-AJB-BGS
 1   this title.
 2           Generally, the court may not award costs under Rule 54(d) that are not authorized
 3   by statute or court rule. Arlington Cent. School Dist. Bd. of Educ. v. Murphy, 548 U.S. 291,
 4   301 (2006). Thus, “costs almost always amount to less than the successful litigant’s total
 5   expenses in connection with a lawsuit.” Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560,
 6   573 (2012) (citing 10 Wright & Miller § 2666, at 203).
 7                  1.    Personal Service
 8           Under Local Rule 54.1(b), a party may recover “fees for service of process.”
 9   Requests for costs that exceed these amounts may be reduced to align with the amount
10   authorized by Section 0.114(a). See Yeager v. Bowlin, 2010 WL 716389 at *2 (E.D. Cal.
11   Feb. 26, 2010).
12           As to Plaintiffs’ fees for service of summons, Plaintiffs charge $907.85. (Doc. No.
13   52 at 3.) This includes eight $110 invoices for service on Chrysler. (Id.) Defendant argues
14   this is excessive as the “personal service of the deposition subpoenas all occurred at the
15   same location and therefore should not be billed separately for each one.” (Doc. No. 57 at
16   4.) The Court agrees this practice was unnecessary and unreasonable. Accordingly, the
17   Court reduces personal service fees by $780.00.
18                  2.    Deposition Costs
19           Defendant argues the requested $2,613.00 should be reduced by $68.73 for failure
20   to attach receipts of parking or meals. (Doc. No. 57 at 5.) Local Rule 54.1(a) requires
21   “copies of invoices for requested costs.” As such, the Court agrees and reduces
22   accordingly.
23                  3.    Expert Witness Fees
24           Plaintiffs seek $17,115.61 in expert witness fees. (Doc. No. 52 at 4.) Plaintiffs assert
25   such costs are appropriate under state law, noting: “Under the Song–Beverly Act, a
26   prevailing buyer shall be allowed to recover as part of the judgment a sum equal to the
27   aggregate amount of costs and expenses.” (Doc. No. 53-1 at 23 (emphasis in original).)
28           Significantly, the Ninth Circuit determined a court must apply federal law to a
                                                     9

                                                                                  3:17-cv-0536-AJB-BGS
 1   request for costs in a diversity action. See Aceves v. Allstate Ins. Co., 68 F.3d 1160 (9th
 2   Cir. 1995). The Court in Aceves awarded the prevailing party costs, including expert
 3   witness fees, under section 998(c) of the California Code of Civil Procedure. Id., 68 F.3d
 4   at 1167. The Ninth Circuit determined the district court erred in applying California law
 5   because “reimbursement of witness fees is an issue of trial procedure” and in a diversity
 6   action, “federal law controls the procedure by which the district court oversaw the
 7   litigation.” Id., citing Hanna v. Plumer, 380 U.S. 460, 463 (1965). Accordingly, here, the
 8   Court must apply federal law to determine whether Plaintiffs are entitled to recover expert
 9   fees as costs.
10         Under Section 1920, only compensation for “court appointed experts” and witness
11   fees are permitted. See 28 U.S.C. § 1920. Neither of Plaintiffs’ witnesses were appointed
12   by the Court. As such, Plaintiffs are not entitled to recover the expert fees under Section
13   1920. On the other hand, 28 U.S.C. § 1821 provides that “[a] witness shall be paid an
14   attendance fee of $40 per day for each day’s attendance,” including testimony at a
15   deposition. Thus, a prevailing party may be awarded the witness fee under Section 1821
16   for an expert who testifies at a deposition. See Ruff v. County of Kings, 700 F. Supp. 2d
17   1245, 1247–48 (E.D. Cal. 2010). Consequently, Plaintiffs are entitled to $40 in costs for
18   Micale’s deposition. The Court finds no issue with the rest of Plaintiffs’ costs. After
19   reductions, the total Costs awarded is: $3,564.78 in costs under federal law, as provided
20   under 28 U.S.C. §§ 1821 and 1920.
21                                    IV.    CONCLUSION
22         Based upon the foregoing, the Court ORDERS:
23   1. Plaintiffs’ motion for fees is GRANTED in the modified amount of $36,783.75; and
24   2. Plaintiffs’ motion for costs is GRANTED in the amount of $3,564.78.
25         IT IS SO ORDERED.
26   Dated: August 16, 2019
27
28
                                                 10

                                                                              3:17-cv-0536-AJB-BGS
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     11

          3:17-cv-0536-AJB-BGS
